          Case 1:18-mr-00382-RJA Document 1 Filed 11/07/18 Page 1 of 6


                                                                              FILED

IN THE UNITED STATES DISTRICT COURT                                            0 7 2018
EGR THE WESTERN DISTRICT OE NEW YORK


                                                                              distwcX^
UNITED STATES OF AMERICA,

              V.                                                        18-MR-3'?A
ELIZABETH HARRISON,

                            Defendant.




 NOTICE OF APPEAL OF MAGISTRATE JUDGE'S DECISION AND ORDER ON
                         RELEASE AND REQUEST FOR STAY



       The United States of America by and through its attorneys, James P. Kennedy, Jr.,

United States Attorney for the Western District of New York, and Joseph Tripi, Assistant

United States Attomey, pursuant to Title 18, United State Code, Section 3145(a)(1), hereby

flies a Motion with the United States District Court in the Western District of New York, for

an order revoking the Order setting conditions ofrelease for the defendant on bail, which was

conditionally ordered by Magistrate Judge H. Kenneth Schroeder, Jr., on November 7, 2018.

ISee Minute Entry, November 7, 2018.)



       At the time the Magistrate Judge announced the defendant would be released on

conditions, he also ordered the defendant's release held in abeyance until November 8, 2018,

at 10:00 a.m., to enable the government to determine whether it would appeal. A status

conference is presently scheduled for November 8, 2018, at 10:00 a.m.
         Case 1:18-mr-00382-RJA Document 1 Filed 11/07/18 Page 2 of 6




      The government moves for an Order staying said release Order of the until such time

as the District Court can hear and determine the government's motion for revievv^ of the

Magistrate Judge's determination on detention.



      DATED: Buffalo, NY,November^,2018.
                                                 JAMES P. KENNEDY,JR.
                                                 United States Attorney




                                                     rEPH M. TRIPI
                                                 ■^Assistant United States Attorney
                                                  United States Attorney's Office
                                                 Western District of New York
                                                 138 Delaware Avenue
                                                 Buffalo, NY 14202
                                                 716/843-5839
                                                 Joseph.Tripi@usdoj.gov
            Case 1:18-mr-00382-RJA Document 1 Filed 11/07/18 Page 3 of 6




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

               V.                                                       18-MR-

ELIZABETH HARRISON,

                            Defendant.




                                         AFFIDAVIT




STATE OF NEW YORK )
COUNTY OF ERIE    )                SS:
CITY OF BUFFALO   )




   JOSEPH M.TRIPI, being duly sworn, deposes and states;



       1.      I am an Assistant United States Attorney for the Western District ofNew York

and am assigned to prosecute this case. This affidavit is made in support ofthe United States'

motion to for an order staying the pre-trial release ofthe defendant Elizabeth Harrison.



       2.      On or about October 2, 2018, Elizabeth Harrison commenced engaging in in a

series ofactions which led to her arrest on the charges set forth in Criminal Complaint 18-M-

176.
             Case 1:18-mr-00382-RJA Document 1 Filed 11/07/18 Page 4 of 6




        3.      The defendant is charged with making false statements to government agents

and cyberstalking an Assistant United States Attomey in the Western District of New York,

who is identified as Victim A in the complaint.



        4.      The defendant's conduct includes, among other things: (i) researching the

AUSA's personal identifying information through a pay-for-service oidine search engine;(ii)

messaging the AUSA via Linkedin; (iii) calling the AUSA using a difficult to trace VOIP

phone number; (iv) texting the AUSA repeatedly and in a sexually explicit marmer; (v)

acknowledging in the text messages that she was "fiightening" and "harassing" the AUSA

while stating there is "no need to investigate]";(vi) using multiple aliases, blocked numbers,

and platforms to make contact in a marmer that would disguise her identify; (vii) making

explicit references to a prior case prosecuted by the AUSA and, as wiU be described in detail

in the government's motion to revoke the release order, the circumstances estabhsh the

AUSAs prior involvementin prosecuting the father ofthe defendant's child is the true impetus

behind the defendant's desire to harass, intimidate, alarm, and place under surveillance the

AUSA.




        5.      The defendant was arrested and charged by complaint, attached hereto and

incorporated herein by reference as Exhibit A. on November 2, 2018.



        6.      The government moved for detention at an initial appearance on November 5,

2018.
            Case 1:18-mr-00382-RJA Document 1 Filed 11/07/18 Page 5 of 6




       7.      The defendant requested an adjournment of the detention hearing, which was

held on November 7, 2018.




       8.      The government and the defendant proceeded by proflFer at the detention

hearing.



       9.      At the conclusion ofthe hearing, the Court conditionally ordered the defendant

released, but agreed to hold any release order in abeyance until November 8,2018 at 10 a.m.,

which is the date and time scheduled for a status conference. (See Minute Entry, November

7, 2018.)



       10.     The government, pursuant to Title 18, United State Code, Section 3145(a)(1),

will file a motion with the District Court,for an Order revoking any Order Setting Conditions

ofRelease in this matter.




       11.            Therefore, the government requests the Court stay the Order Setting

Conditions of Release until such time as the District Court can hear and determine the

government's Motion to Revoke the Order Setting Conditions of Release.
            Case 1:18-mr-00382-RJA Document 1 Filed 11/07/18 Page 6 of 6




        WHEREFORE,the United States respectfully requests that the Court stay the release

of Elizabeth Harrison, pending further proceedings before the United States District Court.




                                                    : M. TRII
                                            i^sistant United States Attorney
                                             Jnited States Attorney's Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            716/843-5839
                                            Joseph.Tripi@usdoj.gov


Subscribed and sworn to before me


thisAay of November,2018.

KAREN A. CHAMPOUX
COMMISSIONER OF DEEDS
In And For The City Of Buffalo, New York.
My Commission Expires Dec. 31, 2018.
